DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered. Claims 1-8 and 10-15 are now pending in the present application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiFazio (US 2013/0329598; hereinafter DiFazio).
Regarding claim 1, DiFazio teaches a system (FIG. 2) for performing configuration within a cellular communications network to service high velocity mobile terminals, the cellular communications network comprising a plurality of geographically distributed access nodes arranged for communication with mobile terminals (FIG. 2), the system comprising: 
a network entity of the cellular communication network (BWM has the capability to combine WAN with ONW – FIG. 2, abstract), the network entity comprising:
a location predictor that predicts a location for a first mobile terminal (Unit installed on vehicle 202 including WAN 206, ONW 208, MAP206 corresponds to claimed “mobile terminal” – FIG. 2)   provided on a vehicle  at a predetermined time (MAP, Vehicle and WTRU are considered to have the same location . A QoS measurement may include a time, a location, a WTRU identification, a map identification, a vehicle identification – par [0030] and is stored in database – par [0123]. An estimated time of arrival may be determined based on a current location and a direction of travel for a device – par [0031]. Prediction of when a vehicle may arrive at ONW AP’s# and #2 – [0129].  The BWM function may anticipate future connection events of the ONW and may queue or cache a subset of data and data requests from WTRUs in preparation for a connection event - [0088]); and 
a configuration controller that configures two or more of the plurality of access nodes of the cellular communications network (eNodeB 210 and ONW 214 – FIG. 2. ONW being LTE hotspots which is a cellular technology – par [0084]) for cooperative multipoint communication with the first mobile terminal at the predetermined time (WAN may have continuous connectivity... ONW… may have intermittent connectivity – par [0081]. During dwell time, both WAN and ONW provide data connection - par [0099]), based on the predicted location for the first mobile terminal (an estimated time of arrival may be determined based on a current location and a direction of travel for a device – par [0031]. The decision may be based on a prediction of when a vehicle may arrive at ONW AP's #1 and #2 – par [0129]. “predicted or measured performance may be at or below the threshold, the WAN may be used. Otherwise, the ONW may be used, or vice versa…” – par [0150] “some of the policies may use the estimated or predicted quantities, such as the transportation route and the particular ONW APs along be sent to AP 312 while AP 312 may be within range of ONW AP 304. Server 310 may determine a second portion of the requested data stream that may be sent to AP 312 while AP 313 may be within range of ONW AP 306 - par [0102]. The system may set criteria for total time or average throughput for a flow – par [0147].  “The system may send control plane data on the WAN and user plane data on the WAN and ONW, or just the ONW…” - par [0148])
wherein the first mobile terminal comprises a plurality of commonly controlled communications systems, with the respective communications systems of the first mobile terminal positioned at different locations about the vehicle (WAN 206 and ONW 208 located on vehicle 202 – FIG. 2), and wherein the configuration controller operates to configure the two or more access nodes for cooperative communication with each of the communication systems of the first mobile terminal at the predetermined time (WAN may have continuous connectivity... ONW… may have intermittent connectivity – par [0081]. During dwell time, both WAN and ONW provide data connection - par [0099]), based on the predicted location for the first mobile terminal (“The arrival times at ONW connection points may be used…so that the latency or average throughput may be estimated” – par [0153]. Server 310 may determine a first portion of the requested data stream that may be sent to AP 312 while AP 312 may be within range of ONW AP 304. Server 310 may determine a second portion of the requested data stream that may be sent to AP 312 while AP 313 may be within range of ONW AP 306 - par [0102]. The system may set criteria for total time or average throughput for a flow – par [0147])
Regarding claim 2, DiFazio teaches claim 1 and further teaches access node selector that selects two or more of the plurality of access nodes, based on the predicted location for the first mobile terminal; and wherein the configuration controller operates to configure the selected two or more access nodes for cooperative communication with the first mobile terminal (“predicted or measured . 
Regarding claim 3, DiFazio teaches claim 1 and further teaches a resource allocation coordinator that determines resource allocation of the two or more access nodes for cooperative communication with the first mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal (Server 310 may determine a first portion of the requested data stream that may be sent to AP 312 while AP 312 may be within range of ONW AP 304. Server 310 may determine a second portion of the requested data stream that may be sent to AP 312 while AP 313 may be within range of ONW AP 306…”, AP 102 may send or cache the data - par [0102] - “The system may send control plane data on the WAN and user plane data on the WAN and ONW, or just the ONW.” - par [0148]). 
Regarding claim 4, DiFazio teaches claim 3 and further teaches wherein the resource allocation determined for the two or more access nodes comprises one or more of: a bandwidth allocation (par [0088], [0090]. The system may set criteria for total time or average throughput for a flow – par [0147]); a transmission power allocation; a duty cycle allocation; and a power supply allocation. 
Regarding claim 5, DiFazio teaches claim 3 and further teaches wherein the location prediction engine further operates to predict a location for a second mobile terminal at the predetermined time (FIG. 2, 3, 6 show that system include several WTRUs); and wherein the resource allocation coordinator further operates to determine resource allocation of the two or more access nodes for cooperative communication with the first mobile terminal and with the second mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal and the predicted location for the second mobile terminal (“predicted or measured performance may be at or below the throughput for a flow – par [0147].  “The system may send control plane data on the WAN and user plane data on the WAN and ONW, or just the ONW…” - par [0148]). 
Regarding claim 10, DiFazio teaches claim 9 and further teaches wherein the configuration controller further operates to configure a first of the two or more access nodes for communication with a first communications system of the first mobile terminal  and to configure a second of the two or more access nodes for communication with a second communications system of the first mobile terminal (FIG. 2), the communication with the first and second communications systems being cooperative (WAN may have continuous connectivity... ONW… may have intermittent connectivity – par [0081]. During dwell time, both WAN and ONW provide data connection - par [0099]).
Regarding claim 11, DiFazio teaches claim 1 and further teaches wherein the location predictor operates to predict a location for the first mobile terminal at the predetermined time (prediction of when a vehicle may arrive at ONW AP’s# and #2 – [0129]), based on one or more of: current location data for the first mobile terminal; current movement data for the first mobile terminal; a location for the first mobile terminal at a time before the predetermined time; a speed for the first mobile terminal at the time before the predetermined time; a direction for the first mobile terminal at the time before the predetermined time; and a current time (par [0031], [0036]). 
Regarding claim 12, DiFazio teaches claim 1 and further teaches
wherein the location predictor operates to predict a location for the first mobile terminal at the predetermined time, based on a predetermined travel route for the first mobile terminal (par [0031], [0036], [0030]).
Regarding claim 13, DiFazio teaches claim 1 and further teaches wherein the cellular communications network comprises one or more of: a wireless Local Area Network; a wireless Wide Area Network; and a mobile telecommunications network (abstract. ONW may be a Wi-Fi access points, hot spot – par [0082], [0084]).  
Regarding claim 14, DiFazio teaches a method for configuring a cellular communications network that comprises a plurality of geographically distributed access nodes arranged for communication with mobile terminals (FIG. 2, FIG. 6), the method comprising: 
predicting a location for a first mobile terminal provided on a vehicle (Unit installed on vehicle 202 including WAN 206, ONW 208, MAP206 corresponds to claimed “mobile terminal” – FIG. 2) at a predetermined time (prediction of when a vehicle may arrive at ONW AP’s# and #2 – [0129].  The BWM function may anticipate future connection events of the ONW and may queue or cache a subset of data and data requests from WTRUs in preparation for a connection event - [0088]) (an estimated time of arrival may be determined based on a current location and a direction of travel for a device – par [0031].  Unit installed on vehicle 202 including WAN 206, ONW 208, MAP206 corresponds to claimed “mobile terminal” – FIG. 2. MAP, Vehicle and WTRU are considered to have the same location . A QoS measurement may include a time, a location, a WTRU identification, a map identification, a vehicle identification – par [0030] and is stored in database – par [0123]) wherein the first mobile terminal comprises a plurality of commonly controlled communications systems, with the respective communications systems of the first mobile terminal positioned at different locations about the vehicle (WAN 206 and ONW 208 located on vehicle 202 – FIG. 2); and 
configuring two or more of the plurality of access nodes of the cellular communications network (eNodeB 210 and ONW 214 – FIG. 2. ONW being LTE hotspots which is a cellular technology – par [0084]) for cooperative multipoint communication each of the communications systems of the first mobile terminal at the predetermined time (WAN may have continuous connectivity... ONW… may have intermittent connectivity – par [0081]. During dwell time, both WAN and ONW provide data connection - par [0099]), based on the predicted location for the first mobile terminal (an estimated time of arrival may be determined based on a current location and a direction of travel for a device – par [0031]. The decision may be based on a prediction of when a vehicle may arrive at ONW AP's #1 and #2 – par [0129]. “predicted or measured performance may be at or below the threshold, the WAN may be used. Otherwise, the ONW may be used, or vice versa…” – par [0150] “some of the policies may use the estimated or predicted quantities, such as the transportation route and the particular ONW APs along the route. This may be done, for example, so that data may be forwarded along the route” – par [0153]. Server 310 may determine a first portion of the requested data stream that may be sent to AP 312 while AP 312 may be within range of ONW AP 304. Server 310 may determine a second portion of the requested data stream that may be sent to AP 312 while AP 313 may be within range of ONW AP 306 - par [0102]. The system may set criteria for total time or average throughput for a flow – par [0147].  “The system may send control plane data on the WAN and user plane data on the WAN and ONW, or just the ONW…” - par [0148]). 
Regarding claim 15, DiFazio teaches a non-transitory computer-readable storage medium comprising computer-executable program instructions stored thereon that are arranged to perform the method of claim 14 when executed by a processor (par [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DiFazio  and further in view of Karaoguz (US 2008/0181180).
Regarding claim 6, DiFazio  teaches claim 3 but fails to teach wherein the resource allocation coordinator further operates to establish activation characteristics for the plurality of access nodes, based on the predicted location for the first mobile terminal; and wherein the configuration controller operates to activate and/or deactivate at least part of the two or more access nodes based on the established activation characteristics. 
However, Karaoguz teaches wherein the resource allocation coordinator further operates to establish activation characteristics for the plurality of access nodes, based on the predicted location for the first mobile terminal; and wherein the configuration controller operates to activate and/or deactivate at least part of the two or more access nodes based on the established activation characteristics (“…predicting (e.g., interpolating) a location of a mobile communication device associated with a particular hand-off “ – par [0077], FIG. 7, block 720. “…determining beam-forming parameters associated with the hand-off location (e.g., as determined at step 720) – par [0079], FIG. 7, block 730. Beam forming is then utilized - par [0081], FIG. 7, bloc 740).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the features as taught by Karaoguz in DiFazio to perform efficient network hand-off (abstract).
Regarding claim 7, DiFazio  teaches claim 1 but fails to teach further includes: an antenna controller that determines antenna beam steering configurations of the two or more access nodes for cooperative communication with the first mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal; and wherein the configuration controller operates to set the determined antenna beam steering configurations of the two or more access nodes. 
However, Karaoguz teaches further includes: an antenna controller that determines antenna beam steering configurations of the two or more access nodes for cooperative communication with the first mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal; and wherein the configuration controller operates to set the determined antenna beam steering configurations of the two or more access nodes (“…predicting (e.g., interpolating) a location of a mobile communication device associated with a particular hand-off “ – par [0077], FIG. 7, block 720. “…determining beam-forming parameters associated with the hand-off location (e.g., as determined at step 720) – par [0079], FIG. 7, block 730. Beam forming is then utilized - par [0081], FIG. 7, bloc 740. See also FIG. 5 and par [0040], [0041]. Beam-forming information includes latency, time, transmit power, antenna element identification transmitter/receiver identification…- par [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the features taught by Karaoguz in DiFazio to perform efficient network hand-off (abstract).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over DiFazio  and further in view of Kazmi et al (US 2010/0099416; hereinafter Kazmi).
Regarding claim 8, DiFazio  teaches claim 1, but fails to teach wherein the configuration controller further operates to configure MIMO parameters for the two or more access nodes for cooperative communication with the first mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal.
However, Kazmi teaches wherein the configuration controller further operates to configure MIMO parameters for the two or more access nodes for cooperative communication with the first mobile terminal at the predetermined time, based on the predicted location for the first mobile terminal (FIG. 5, par [0053]-[0056]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the features taught by Kazmi in DiFazio to improve system performance (abstract).

Response to Arguments
Applicant's arguments filed March 26, 2020 have been fully considered but they are not persuasive.
Upon reviewing the references, it is determined that DiFazio anticipates claim 1, therefore, the rejection under 35 USC 103 has been withdrawn. Claim 1 is now rejected under 
Regarding the rejection of claim 1, Applicant argues that the references does not teach claim 1 because according to FIG. 6(c) WTRU are not provided with communication systems provided at different locations about the vehicle (See page 8 and 9).
The Examiner respectfully disagrees. Several configurations are discussed, in configuration of FIG. 2. Unit installed on vehicle 202 including WAN 206, ONW 208, BWM 212 and MAP206 corresponds to claimed “mobile terminal.” Clearly, this configuration teaches wherein the first mobile terminal comprises a plurality of commonly controlled communications systems, with the respective communications systems of the first mobile terminal positioned at different locations about the vehicle as required by claim 1.
Therefore, the Examiner submits that DiFazio teaches all limitations of claim 1
The argument against the rejection of claim 14 is based on the same argument above therefore the same response is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642